DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-8 are allowable. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of a compound of Chemical Formula 1 or 2

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Comparing to the prior-art of the record, the most relevant prior art is Parham et al. (U.S. Patent No. 9,831,441). Parham discloses the claimed invention except for the feature of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 
Parham discloses a compound of Chemical Formula 
    PNG
    media_image4.png
    757
    1208
    media_image4.png
    Greyscale

(column 40, lines 56, L-1 in this case is a single bond).
Buesing (U.S. Patent No. 7,973,203), Endo et al. (U.S. Patent No. 8,106,391), Morishita et al. (U.S. Patent No. 8,748,015), Spencer et al. (U.S. Patent No. 10,297,755), Kato et al. (U.S. Patent No. 9,966,539), Kawamura et al. (U.S. Patent Publication No. 2011/0156016), Parham et al. (U.S. Patent No. 10,600,970), and Jatsch et al. (U.S. Patent No. 10,957,859), teach some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as claimed by the Applicants.
Claims 2-8 are dependent from the allowable claim 1, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828